 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSEPH CRANE,                               No. 2:15-cv-00208-TLN-KJN
12                        Plaintiff,
13            v.                                          ORDER
14    RODRIGUEZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 6, 2018, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 171.)

23   Defendants Davey, Rodriguez, Probst, Barton and Robinette, and Plaintiff have filed objections to

24   the findings and recommendations. (ECF No. 172.) Plaintiff was granted until September 26,

25   2018, in which to file objections; Plaintiff’s objections were filed on October 1, 2018. (ECF No.

26   177.)

27           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
                                                          1
 1   Court finds the findings and recommendations to be supported by the record and by proper

 2   analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed July 6, 2018 are adopted in full; and

 5          2. Defendants’ motion requiring security (ECF No. 155) is denied.

 6

 7   Dated: October 16, 2018

 8

 9

10                                    Troy L. Nunley
                                      United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
